IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,060-01


                      EX PARTE DONELL MARQUIS FOLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F49439-A IN THE 249TH DISTRICT COURT
                            FROM JOHNSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

delivery of a controlled substance, 4 to 200 grams, as a habitual felon, and he was sentenced to

twenty-five years’ imprisonment. He was also convicted of two counts of delivery of a controlled

substance, 1 to 4 grams, which counts resulted in suspended sentences and community supervision.

        Applicant alleges that his guilty pleas were involuntary due to the ineffective assistance of

his trial counsel and that counsel failed to file a notice of appeal. Trial counsel has provided a

response. Counsel’s response and the habeas record show that the claims pertaining to the conviction
                                                                                                2

in count 1 that resulted in a twenty-five year sentence lack merit. These claims are denied. The

claims pertaining to the convictions in counts 2 and 3 are dismissed. Applicant may not challenge

these counts of conviction in an Article 11.07 habeas application because such a challenge must be

raised under Article 11.072 of the Code of Criminal Procedure. Ex parte Hiracheta, 307 S.W3d 323

(Tex. Crim. App. 2010); Villanueva v. State, 252 S.W.3d 391 (Tex. Crim. App. 2008).



Filed: January 13, 2016

Do not publish